Citation Nr: 0824108	
Decision Date: 07/18/08    Archive Date: 07/30/08

DOCKET NO.  04-36 069	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an effective date earlier than May 18, 
1988, for service connection for vitiligo.
 
 2.  Entitlement to an effective date earlier than January 
19, 1978, for service connection for residuals of 
lymphadenectomy.
 
 3.  Entitlement to an effective date earlier than January 
19, 1978, for service connection for postoperative residuals 
of malignant melanoma of the left foot with amputation of the 
left fifth toe.

4.  Entitlement to an effective date earlier than May 18, 
1988, for special monthly compensation under 38 U.S.C.A. 
§ 1114(s) (West 2002 & Supp. 2008). 


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active military service from September 1965 
to November 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions by the Department of 
Veterans Affairs (VA) Regional Offices (ROs) in Buffalo, New 
York and Atlanta, Georgia.  The Board remanded the case in 
February 2001.  The Atlanta RO has processed the case since 
February 2002.  The veteran testified before the undersigned 
at a hearing held at the Board's offices in Washington, D.C., 
in February 2005.  The Board remanded this case in May 2006 
for certain procedural actions.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

As noted in the Introduction, the veteran testified before 
the undersigned at a hearing held in February 2005, following 
which the Board remanded the case for certain procedural 
actions.  

After recertification of the case to the Board in March 2008, 
the veteran in May 2008 requested a hearing before a 
traveling Veterans Law Judge.

Given that the veteran last presented testimony before the 
Board three years ago, the Board will remand the case to 
afford him his requested second hearing before a Veterans Law 
Judge.  See generally, 38 C.F.R. § 20.700(a) (2007).

Accordingly, this case is REMANDED to the RO for the 
following action:

The RO should schedule the veteran for a 
hearing before a traveling Veterans Law 
Judge.  He should be notified of the date 
and time of the hearing in accordance 
with 38 C.F.R. § 20.704(b) (2007).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran and his representative 
have the right to submit additional evidence and argument on 
the matters the Board has remanded to the RO.  Kutscherousky 
v. West,  12 Vet. App. 369 (1999).  


_________________________________________________
T. STEPHEN ECKERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2007).

